Citation Nr: 1328039	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  07-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, including schizoaffective disorder.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to July 1977.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

He has received various psychiatric diagnoses - including mood disorder, bipolar disorder, and bipolar-type schizoaffective disorder (paranoid schizophrenia).  The Board, therefore, is required to consider all of these diagnoses when deciding his appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

The Board remanded this claim in October 2011 for additional development.


FINDING OF FACT

It is just as likely as not the Veteran's chronic acquired psychiatric disorder, most commonly and most recently diagnosed as schizoaffective disorder, originated during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's chronic acquired psychiatric disorder, most commonly and most recently diagnosed as schizoaffective disorder, was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A was signed into law on November 9, 2000.  Implementing regulations were created, codified in part at 38 C.F.R. § 3.159.  The VCAA eliminated the well-grounded claim requirement and enhanced VA's duties to notify and assist a claimant with a claim upon receipt of a complete or substantially complete application.

Since, here, the Board is granting this claim in full, there is no need to discuss whether there has been compliance with these obligations.

Governing Statutes, Regulations and Precedent Cases

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  


Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  Psychoses, as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM-IV-TR), are recognized as chronic, per se, according to § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  See also 38 C.F.R. § 3.384 (explaining that a "psychosis" consist of the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  

For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


Analysis

The Veteran contends that his chronic acquired psychiatric disorder began during his service, even if seemingly in the guise of something else such as alcoholism.

His Social Security Administration (SSA) records indicate he receives disability benefits from this other Federal agency because of paranoid schizophrenia.

His service treatment records (STRs) reflect normal findings of the psychiatric system on clinical evaluation during his July 1976 enlistment examination.  He reported having no history of psychiatric symptoms, trouble sleeping, depression, excessive worry, memory loss, amnesia, or nervous trouble in the July 1976 Report of Medical History.  He began serving on active duty a short time later, in October 1976.

His June 1977 military separation examination revealed normal findings of the psychiatric system on clinical evaluation.  But just five days after that June 1977 separation examination, another mental status evaluation was performed.  In that June 1977 Report of Mental Status Evaluation he was considered for discharge because of unsuitability.  The evaluation revealed findings of normal behavior, full orientation, a level mood, clear thought processes, normal thought content and a fair memory.  No significant mental illness was noted and he was found to be mentally responsible, able to distinguish right from wrong, able to adhere to the right, had the mental capacity to understand and participate in Board proceedings, and met the retention standards prescribed in Chapter 3, Article 40-501.  But on the same day, a Report of Medical History indicated he had a history of both frequent trouble sleeping and depression or excessive worry.

His service personnel records (SPRs) reflect that he was characterized as a "deliberate terminee" in April 1977 and had been reassigned to a new unit.  In May 1977, he was noted to have been absent without official leave (AWOL).  These records also reflect that he was counseled on two occasions in May 1977 for a defective attitude and for being AWOL and resultantly was recommended for discharge from the Army.  A June 1977 Memorandum by commanding officer J.D.S. reflects that he had interviewed the Veteran concerning his discharge from the Army.  He reported that the Veteran was transferred from the 82nd Airborne Division to the 126th Transportation Company in April 1977 and, since his reassignment, had demonstrated a negative attitude towards his job as a truck driver, was uncooperative with the chain of command, and had one "article 15" for being AWOL.  J.D.S. found the Veteran did not want to be a soldier and was unwilling to conform to acceptable standards of conduct and performance.  He recommended the Veteran be discharged from the service.  In a June 1977 Memorandum by Infantry Colonel and commanding officer E.D.P., the Veteran was approved for separation for failure to meet acceptable standards for continued military service.  A June 1977 Memorandum by commanding officer F.D.H. reflects that he initiated action to discharge the Veteran from the U.S. Army with a recommended general discharge certificate.  The reasons for the proposed action included the Veteran's inability to adapt socially and emotionally to the Army, the inability to expend efforts constructively, and a lack of motivation. 

Post-service private medical records dated from February 1989 to July 2004 and VA outpatient treatment reports dated from May 2002 to November 2012 reflect the Veteran initially was treated for and diagnosed with a psychiatric disorder by a private psychiatrist in February 1989, then characterized as paranoid schizophrenia with acute exacerbation.  At the time, the Veteran provided a history of never receiving any mental health services before.  The private psychiatrist also noted the Veteran was in the Army but had received a general discharge and that this was probably related to his mental disorder.  Subsequent private and VA medical records reflect that he has been variously treated for and diagnosed with psychiatric disorders, including  mood disorder, NOS; rule out (R/O) bipolar disorder; bipolar disorder; bipolar disorder with psychotic features; bipolar disorder with acute "psychositer"; schizoaffective disorder; paranoid schizophrenic with acute exacerbation; paranoid schizophrenia; and most commonly and most recently, schizoaffective disorder, bipolar type.  


In the report of an October 2012 VA examination, the Veteran was diagnosed with schizoaffective disorder, bipolar type, and alcohol abuse.  The examiner opined that it was "less likely than not" the Veteran's psychiatric condition "unmistakably 
pre-existed [his] military service."  She also found that his military service did not aggravate his condition beyond its natural progression because there was no evidence that his disorder pre-existed his military service.  With respect to this opinion, the Board finds that, as there were no defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, the Veteran was presumed sound upon entry into active service.  As explained in Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009), the only prerequisite to applying the presumption of soundness when entering service is that the military induction examination have been free and clear of the later claimed of disability.  When there is this presumption of soundness when entering service, to rebut this presumption VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran's service, that is, beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

This patently is not the situation here.  The only mention of a pre-existing psychiatric condition was based on the Veteran's one report to a VA psychologist in March 2004 that he had experienced mental health related issues prior to service.  38 U.S.C.A. § 1111 (2012); 38 C.F.R. § 3.304(b).  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Thus as there is no clear and unmistakable evidence demonstrating that the disease or injury existed prior to service and was not aggravated by such service, the presumption of soundness was not rebutted by the Veteran's one statement in isolation of pre-existing mental health related issues, which he provided approximately 27 years after his separation from active service, or even by the VA examiner's opinion.  Id.  Accordingly, consideration of whether the Veteran's psychiatric disorder pre-existed and was aggravated by his service is unnecessary.

The VA examiner also opined that the Veteran's mental health disorder was less likely than not directly or presumptively related to his military service, both because it did not manifest during his service from October 1976 to July 1977 or during the one-year presumptive period following discharge.  She explained that he was never diagnosed with or treated for a mental health condition in service and that records showed he had a normal psychiatric examination in June 1977.  She also noted there was no evidence he had sought mental health treatment during the one-year presumptive period following discharge.  As well, she pointed out that the record indicated instead that he had first sought mental health treatment in 1989, which was 12 years after his discharge from service and that, after discharge, he had functioned adequately, was able to work for extended periods of times, and his symptoms did not appear to cause significant impairments in functioning until the early 1990s.  She observed he was diagnosed with schizoaffective disorder, bipolar type.  She indicated that she had considered his lay account of his problems in the military and that he had described vague, non-specific symptoms.  She found that the symptoms he had reported did not meet the DSM-IV criteria for schizoaffective disorder.  She also found that his accounts may not be entirely accurate as he appeared to be influenced by his current delusional belief system, citing for example that he believed that the non-specific symptoms he reported occurred because the military was poisoning him at night as punishment for him declining the "Airborne."  Finally, she concluded there was no evidence that his military service had caused his currently diagnosed schizoaffective disorder, explaining that schizoaffective disorder was not known to be caused by environmental insults or traumatic experiences (so presumably including of the type the Veteran may have experienced during his service).


But this VA compensation examiner's unfavorable opinion notwithstanding, the Board finds there is sufficient other evidence in the file to place the evidence on the whole into relative equipoise, so approximately evenly balanced for and against the claim, in turn allowing the Board to grant the claim with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, there need only be this approximate balance of evidence for and against the claim for the Veteran to prevail.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Both the Veteran's STRs and SPRs indicate he reported having mental health related problems at the time of his separation from service, including difficulty sleeping and depression or excessive worry, and that he cited attitude, behavioral and emotional problems with adjusting to military life and responsibility.

The STRs reflect that, following his June 1977 separation examination during which normal findings of the psychiatric system were noted, he underwent an objective mental status evaluation, also in June 1977, indicating he was considered for discharge because of unsuitability.  While the evaluation revealed no psychiatric symptoms or significant mental illness, the June 1977 Report of Medical History, dated the same day as the mental status evaluation, reflects that he actually had reported a history of both frequent trouble sleeping and depression or excessive worry.  His SPRs reveal more specifically the reasons for his discharge from service, which were due to several factors, including:  a negative attitude towards his job as a truck driver; he was uncooperative with the chain of command; he had one "article 15" for being AWOL; his inability to adapt socially and emotionally to the Army; the inability to expend efforts constructively; and a lack of motivation.  In addition, it was noted that he did not want to be a soldier and was unwilling to conform to acceptable standards of conduct and performance.  Perhaps most significantly, he was counseled on two occasions in May 1977 for a defective attitude and for being AWOL.


Thus, his SPRs, taken together with his STRs, present a more complete picture of his initial manifestations of problems with his attitude, behavior, social and emotional inadaptability, lack of motivation, trouble sleeping, depression, and worry during his time in service, just prior to his separation.  Additionally, these records are supportive of mental health complaints and mental health treatment, as evidenced by counseling on two occasions in May 1977 while in service.

Furthermore, the February 1989 private psychiatric report revealed his history of service in the Army with a general discharge, and the private psychiatrist noted this was probably related to the Veteran's mental disorder.  The subsequently dated private and VA medical records through November 2012 reflect that the Veteran has been continually treated for and diagnosed with a psychiatric disorder, including, most commonly and most recently, schizoaffective disorder.  

The apparent bases for the VA compensation examiner's unfavorable opinion turned on a lack of mental health treatment or diagnoses in service or within one year of discharge from service during the presumptive period.  But as the STRs and SPRs clearly confirm the Veteran had reported a history of sleep trouble and depression or excessive worry after the separation examination was provided, and since the SPRs confirm he also had received counseling during his service and was discharged because of problems including his attitude, behavior, social and emotional inadaptability and lack of motivation, which are supportive of both mental health complaints and treatment in service, it is clear the VA examiner did not review these particular records in formulating her opinion.  This in turn tends to undermine the probative value of her opinion because an opinion is only as good and credible as the history on which it is predicated.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  So while it is certainly permissible for an examiner to consider the absence of actual treatment (rather than necessarily the experiencing of relevant symptoms) as one factor for disassociating a claimed disability from the Veteran's military service, this cannot be the only or sole factor in ruling out this alleged cause-and-effect correlation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not 

the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

Likewise, it appears that, while she found that the Veteran was initially treated in 1989 or thereabouts for a psychiatric disorder, she failed to reconcile this with the private psychiatrist's mention in the February 1989 psychiatric evaluation report that the Veteran earlier had been in the Army, had received a general discharge, and that it probably related to his mental disorder.  Consider also that the essence of 38 C.F.R. § 3.303(b) requires continuous symptoms, not necessarily treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But even aside from that, service connection is permissible for a disease first diagnosed after discharge, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Therefore, the STRs, SPRs, February 1989 private psychiatric evaluation, and other post-service medical evidence of a current chronic acquired psychiatric disorder, taken together, place the evidence in relative equipoise as to whether the Veteran's current chronic acquired psychiatric disorder, most commonly and most recently diagnosed as schizoaffective disorder, originated during his active service.  Accordingly, the Board will resolve this doubt in his favor and find that his chronic acquired psychiatric disorder, most commonly and most recently diagnosed as schizoaffective disorder, was incurred during his service.  Thus, as the evidence supports his claim, certainly is as supportive of his claim as it is against his claim, service connection for a chronic acquired psychiatric disorder, most commonly and most recently diagnosed as schizoaffective disorder, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2012).  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a chronic acquired psychiatric disorder, most commonly and most recently diagnosed as schizoaffective disorder, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


